           Case 1:21-cv-01071-GBD Document 16 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
Staci Lundeen, et al.

        Plaintiffs,                                           NOTICE OF DEFENDANTS’
                                                              MOTION TO DISMISS
v.
                                                                 Case No. 21-cv-1071 (GBD)
Krucial Staffing, LLC, et al.

         Defendants.
----------------------------------------------------------X



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

Declarations, Defendants Krucial Staffing, LLC and Brian Cleary, will move this Court before

the Honorable George B. Daniels, U.S.D.J., at the United States District Court for the Southern

District of New York, located at 500 Pearl St., New York, NY 10007-1312, on a date and time to

be determined by the Court, for an Order pursuant to Federal Rule of Civil Procedure 12(b)(2)

dismissing the above-captioned suit for lack of personal jurisdiction and, alternatively, pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, and awarding Defendants

such other and further relief as this Court deems just, proper, and equitable.

                                                    Respectfully submitted,

                                                    LATHROP GPM LLP

                                               By: s/ Nancy Sher Cohen
                                                   Nancy Sher Cohen (NY Bar No. 4160479)
                                                   1888 Century Park East, Suite 1000
                                                   Los Angeles, California 90067
                                                   Telephone: (310) 789-4600
                                                   Facsimile: (310) 789-4601
                                                   Nancy.Cohen@LathropGPM.com

                                                    and



                                                        i
33908719v.2
          Case 1:21-cv-01071-GBD Document 16 Filed 03/08/21 Page 2 of 2




                                     Michael J. Abrams (pro hac vice pending)
                                     Kate O’Hara Gasper (pro hac vice pending)
                                     2345 Grand Boulevard, Suite 2200
                                     Kansas City, Missouri 64108-2618
                                     Telephone: (816) 292-2000
                                     Telecopier: (816) 292-2001
                                     Michael.Abrams@LathropGPM.com
                                     Kate.Gasper@LathropGPM.com

                                     ATTORNEYS FOR DEFENDANTS




                                       ii
33908719v.2
